PER CURIAM.
The Department of Children and Families timely petitions this court to review an order which denied its motion to dismiss the respondent’s claim against the department now pending before the Florida Public Employees Relations Commission. The order also granted respondent’s request for a stay to allow her to obtain a determination by the Division of Administrative Hearings as to whether her position had been properly classified as Selected Exempt Service. Petitioner, however, fails to demonstrate that “review of the final agency decision would not provide an adequate remedy,” the showing necessary to obtain interlocutory review pursuant to section 120.68(1), Florida Statutes. See Johnson v. Henningson, 370 So.2d 60 (Fla. 4th DCA 1979). Accordingly, the petition is denied.
PETITION DENIED.
ALLEN, C.J., BARFIELD and VAN NORTWICK, JJ„ concur.